108 F.3d 1371
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gregory G. ARMENTO, d/b/a Tradewind Marketing and Design,formerly known as Cumulus Creative Communications,Plaintiff-Appellant,v.CITY OF ASHEVILLE;  Asheville Downtown Development Office;Leslie Anderson, Director, Defendants-Appellees.
No. 96-1613.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 27, 1997.Decided March 10, 1997.

Gregory G. Armento, Appellant Pro Se.
John Henderson Hasty, George Bryan Adams, III, WAGGONER, HAMRICK, HASTY, MONTEITH & KRATT, Charlotte, North Carolina, for Appellees.
Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order granting summary judgment for Defendant in his action alleging a copyright violation and unfair and deceptive trade practices.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Armento v. City of Asheville, No. CA-94-58-1 (W.D.N.C. Mar. 26, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.